DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 03/25/2021).

Elected Species

    PNG
    media_image1.png
    30
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    782
    651
    media_image2.png
    Greyscale


Elected Species Search
A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was expanded to find an examinable species.
Examinable Species

The examinable species is represented by I-101 (page 214):


    PNG
    media_image3.png
    266
    378
    media_image3.png
    Greyscale

	I-101 reads on applicant Formula 1 and Formula 1-1 wherein A1, A2 and A3 = phenyl; K1 = B; Y1 and Y2 = Oc1, c2 and c3 = 0’ c4 = 2, a4 =1, L4 = phenylene, D1 = Formula 2F, A11 and A12 = phenyl. The examinable species reads on claims 1-13 and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama (US 2015/0236274).

Regarding Claims 1-5, Hatakeyama teaches an organic electroluminescent element, including a pair of electrodes composed of a positive electrode and a negative electrode; and a light emitting layer that is disposed between the pair of electrodes and contains the material for a light emitting layer is a polycyclic aromatic compound (paragraphs 33 and 39). The polycyclic aromatic compound can be represented by I-101 (reads on applicants’ Formula 1 and Formula 1-1 as discussed above) (per claims 1 and 3).
The OLED may also contain a hole injection layer and/or a hole transport layer that is disposed between the positive electrode and the light emitting layer (paragraph 40) and an electron transport layer and/or an electron injection layer that is disposed between the negative electrode and the light emitting layer (paragraph 41) (per claim 2).


Regarding Claim 8, Hatakeyama teaches an OLED comprising an electron transport region, as discussed above. The electron transport region may contain a triazole derivative (paragraph 207) and an alkali metal (paragraph 42) (per claim 8). 

Regarding Claims 9-13, 16-17, Hatakeyama  teaches a polycyclic aromatic compound represented by I-101 (reads on applicants’ Formula 1 and Formula 101 as discussed above) (per claims 9 and 17).
I-101 shows:
A1, A2, A3, A11 and A12 as benzene (per claim 10)
L4 = phenylene (per claim 11)
R(s) = H (per claims 12-13)
c1, c2, c3 = 0; c4 = 1 (per claim16). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US 2015/0236274) in view of Iou (US 2005/0274961).


Regarding Claims 6-7, Hatakeyama teaches the OLED of claim 1 comprising a hole transport region but fails to mention a p-dopant.
Iou teaches a hole transport layer doped with a p-type dopant (such as TF-TCNQ) to provide the function of increasing the efficiency of the hole injection so as to improve the operating life and stability of the device (paragraph 57).
The office interprets the above as a generic teaching showing the advantages of having a p-dopant in the hole transport rejoin, namely to improve the operating life and stability of the device.
Therefore, with the expectation of improving the operating life and stability of the device, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the OLED of Hatakeyama by adding a p-dopant to the hole transport region which reads on the instant limitations as taught by Iou, absent unexpected results.
The office notes the Iou teaches a specific p-dopant TF-TCNQ which is identical to the p-dopant mentioned in applicants’ specification as suitable. Therefore, the office takes the position that the LUMO requirements as thus meet by TF-TCNQ, a quinone derivative (per claims 6-7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786